Citation Nr: 0720131	
Decision Date: 07/05/07    Archive Date: 07/13/07

DOCKET NO.  05-40 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to specially adapted housing.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel







INTRODUCTION

The veteran had active military service from March 1963 to 
September 1972 and from January 1973 to March 1982.

This case comes to the Board of Veterans' Appeals (Board) 
from a September 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO)  in Manchester, 
New Hampshire.  

In January 2007, as support for his claim, the veteran 
testified at a video-conference hearing before the 
undersigned Veterans Law Judge (VLJ) of the Board.  


FINDINGS OF FACT

1.	The veteran has a total disability rating based on 
individual unemployability (TDIU), effective since April 1, 
1987.  This benefit was awarded due to complete occupational 
impairment primarily attributable to a service-connected 
lumbar spine disability and a dysthymic disorder secondarily 
related to it.

2.	The competent evidence of record indicates it is at least 
as likely as not the veteran has loss of use of both lower 
extremities as to preclude locomotion without the aid of 
braces, crutches, canes or a wheelchair, as the result of his 
service-connected low back disability.


CONCLUSION OF LAW

Resolving all reasonable doubt in the veteran's favor, the 
criteria are met for specially adapted housing.  38 U.S.C.A. 
§§ 2101, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.809, 4.3 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126 (West 2002), 
was signed into law effective November 9, 2000.  Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2006).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) ("Pelegrini II"). This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).

Since the Board is granting the veteran's claim, in full, 
there is no need to discuss whether there has been compliance 
with the VCAA's duty to notify and assist provisions because, 
even if there has not been, this is merely inconsequential 
and, therefore, at most harmless error.  Cf. Bernard v. 
Brown, 4 Vet. App. 384 (1993).  See, too, Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006), affirmed, 20 Vet. App. 537 
(2006). 

There is likewise no need for consideration of whether there 
has been sufficient VCAA notice to comply with the decision 
of the U. S. Court of Appeals for Veterans Claims (Court) in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007), which held that the VCAA 
notice requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a 
"service connection" claim.  As previously defined by the 
courts, those five elements are:  (1) veteran's status; (2) 
existence of a disability; (3) connection between military 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Upon receipt of an 
application for "service connection," VA must review the 
information and evidence presented with the claim and provide 
the veteran notice of what information and evidence 
not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
The Dingess/Hartman holding went on to indicate this includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  See, too, Dunlap v. Nicholson, 
No. 03-320 (U.S. Vet. App. Mar. 22, 2007).

It warrants mentioning at this point only that, while there 
is no record of specific correspondence or other 
documentation informing the veteran of the recent holding in 
the Dingess/Hartman decision, once the file is returned to 
the RO to effectuate the award of benefits in this decision, 
the RO, in turn, will then have the opportunity to address 
any notice defect regarding any downstream element of his 
claim.  Hence, any current defect in this regard also is 
merely harmless error.  See Bernard, 4 Vet. App. at 384 (if 
the Board addresses an issue not first considered by the RO, 
the Board must discuss whether this is prejudicial to the 
veteran).

Governing Law, Regulations and Analysis

A certificate of eligibility for assistance in acquiring 
specially adapted housing may be issued to a veteran, 
provided he or she has a disability incurred in or aggravated 
as a result of service and is entitled to compensation for 
permanent and total disability due to:  1) the loss, or loss 
of use, of both lower extremities such as to preclude 
locomotion without the aid of braces, crutches, canes or a 
wheelchair; or 2) blindness in both eyes, having only light 
perception, plus the loss or loss of use of one lower 
extremity; or 3) the loss, or loss of use, of one lower 
extremity together with the residuals of organic disease or 
injury which so affect the functions of balance or propulsion 
as to preclude locomotion without the aid of braces, 
crutches, canes or a wheelchair; or 4) the loss, or loss of 
use, of one lower extremity together with the loss, or loss 
of use, one upper extremity which so affect the functions of 
balance or propulsion as to preclude locomotion without the 
aid of braces, crutches, canes or a wheelchair.  38 U.S.C.A. 
§ 2101(a); 38 C.F.R. § 3.809(b).

The term "preclude locomotion" is defined as the necessity 
for regular and constant use of a wheelchair, braces, 
crutches or canes as a normal mode of locomotion, although 
occasional locomotion by other methods may be possible.  
38 C.F.R. § 3.809(d).

In VAOGCPREC 60-90 (July 18, 1990), VA's Office of General 
Counsel determined that the term "loss of use" can be 
interpreted as either functional or organic pathology in 
determining entitlement to specially adapted housing and 
other benefits.

Also, VAOGCPREC 94-90 (September 25, 1990) held that a 
veteran's receipt of a TDIU due to service-connected 
disability satisfies the prerequisite of a permanent and 
total rating for purposes of receipt of Chapter 11 
compensation benefits - including as to eligibility for 
financial assistance in the acquisition of specially adapted 
housing.

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  38 
U.S.C.A. § 5107(b).  See also Dela Cruz v. Principi, 15 Vet. 
App. 143, 148-49 (2001) ("the VCAA simply restated what 
existed in section 5107 regarding the benefit-of-the-doubt 
doctrine"). 

In applying these legal requirements to this case at hand, 
the initial point worth noting is that the veteran has had a 
TDIU for many years, indeed effectively since April 1, 1987.  
And as determined in VAOGCPREC 94-90, an award of this type 
meets the preliminary criterion that is denoted by 
regulation.  Also significant as to the circumstances 
according to which the TDIU was awarded, in a May 1988 
rating decision the RO originally found that he was unable to 
secure and retain substantially gainful employment due to the 
combined effect of his 
service-connected low back disability (then rated as 60-
percent disabling) and a dysthymic disorder (rated as 50-
percent disabling) that was proximately due to or the result 
of the low back condition.

So the low back disability can be reasonably identified as a 
substantial, if not primary, reason for the veteran's receipt 
of VA compensation for permanent and total disability.  
Consequently, the remaining issue upon which the medical 
evidence should be evaluated is whether his service-connected 
low back disability that is being considered, as claimed, 
meets the specific criteria for symptoms and manifestations 
that warrant specially adaptive housing benefits.

Concerning this determinative issue, the veteran's May 2005 
application for housing benefits includes the April 2004 
report of an outpatient general practice consultation at the 
Manchester VA Medical Center (VAMC).  The report reflects 
that strength and reflexes were significantly diminished in 
his lower extremities, as the result of his low back 
condition that involved discogenic impairment of the lumbar 
segment of his spine, but were normal in his upper 
extremities.  He was able to stand up.  It was indicated that 
he generally utilized a motorized wheelchair and, when 
necessary, Canadian crutches and a walker at home.  He was 
able to drive a van outfitted with equipment that did not 
require use of either foot.  In December 2004 he underwent an 
evaluation to monitor the functioning of a motorized 
wheelchair that had been provided to him.

A subsequent report at that facility of a one-month 
hospitalization for stabilization of medication and care, on 
discharge in January 2006, indicated that, in regards to a 
chronic spinal condition, the veteran was considered 
independent in transfers and mobility; he utilized an 
electronic wheelchair and was able to ambulate short 
distances with use of forearm crutches.

During a VA examination of his peripheral nerves in January 
2006, it was noted the veteran had a known history of 
multiple-level degenerative disc disease along with 
radiculopathy symptoms, including weakness in his lower 
extremities.  He reported that he was chronically in a 
motorized wheelchair, although he utilized crutches on some 
instances.  He continued to drive a vehicle using hand 
controls.  The only exercise he seemed to tolerate was 
swimming.  Physical examination revealed that he was unable 
to stand up.  There was no muscular atrophy of his legs.  


The examiner was unable to elicit patellar or ankle reflexes.  
Straight leg raising was negative bilaterally.  The veteran 
did not report any normal area of sensation.  On visual 
inspection of his low back, there was no evidence of any 
spinous process tenderness.  There was, however, some lower 
paravertebral muscle tenderness.  Muscle strength in the 
lower extremities was 4/5 bilaterally.  The diagnosis was 
chronic lumbar strain with remote history of several back 
surgeries and degenerative disc disease, along with weakness 
in both lower extremities.  

These objective clinical findings indicate to a reasonable 
degree of certainty, especially if all reasonable doubt is 
resolved in the veteran's favor, that his low back disability 
has manifested in such a manner as to satisfy the regulatory 
requirements for specially adapted housing.  These findings 
essentially show that, because of his degenerative disc 
disease with associated radiculopthy and other neurological 
impairment in his lower extremities, there resultantly is 
functional loss in his lower extremities effectively 
precluding locomotion without a wheelchair, and with some 
exception also utilizing various other assistive devices 
(e.g., forearm crutches).  The January 2006 VA examination, 
admittedly, showed significant retained muscle strength in 
the lower extremities (4/5, with normal being 5/5), and no 
obvious indication of pain or discomfort in the spine, 
including the lumbar segment.  But there are also credible 
indications in his VA outpatient treatment records of 
functional loss of use of his lower extremities 
as to require, at minimum, one or more assistive devices for 
ambulation.

In accordance with VA's benefit-of-the-doubt doctrine, 
moreover, any reasonable doubt raised upon the relevant case 
facts must be resolved in the veteran's favor.  See 38 C.F.R. 
§§ 3.102, 4.3.  And here, there is a sufficient basis to find 
that, in light of the relevant treatment history, the 
requirements are met for the benefit sought set forth under 
38 C.F.R. § 3.809(b).  Hence, the issuance of a certificate 
of eligibility for acquiring specially adapted housing is 
warranted.  See 38 U.S.C.A. § 5107(b).  See also Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).




ORDER

The claim for specially adapted housing is granted.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


